Title: From Thomas Jefferson to Thomas Mann Randolph, 24 May 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir
                            
                            Washington May 24. 07
                        
                        I arrived here this day sennight without any accident other than travelling on the second day through light
                            drizzle & occasionally small showers, not sufficient to wet me. I found the road good enough till I got into the froggy
                            country near Ewell’s mill where it was very bad. mr Coles joined me from Philadelphia last night. he says Governor Lewis
                            will be on about the first of July. he is engaged with Peale in stuffing his animals, which is done perfectly to the life,
                            and with a young Russian botanist in classing his plants. it is found, as I expected, that he has brought nothing known
                            before. he has made a satisfactory bargain with his bookseller. we have nothing new from Europe. I recieved a letter two
                            days ago from the Bey of Tunis in terms of unusual friendship & satisfaction, particularly for the kind treatment of his
                            Ambassador. it appears that MelliMelli has gone home with very friendly impressions. we have no letter from Monroe since
                            he recieved our instructions of Feb. 3. will you be so good as to direct Stewart to make me a Mamaluke bit, on the model
                            of yours. I find that Turn-coat, the horse you drove, cannot be managed with a common curb. it can be forwarded to me by
                            the stage.
                        I hope this will find you all well, Patsy particularly relieved from the pain in her face, & yourself
                            entirely re-possessed of your strength. my tender love to Patsy & the young ones, and sincere affection to
                            yourself.
                        
                            Th: Jefferson
                            
                        
                    